*XHO-lS
                                 ELECTRONIC RECORD




COA#14-13-01118-CR                                     OFFENSE: Capital Murder


STYLE: Daniel Jacob Stiner v The State of Texas       COUNTY: Harris

                                                                       'th r\:.
COA DISPOSITION: Affirmed                              TRIAL COURT: 177in  District Court


DATE: February 5, 2015    Publish: No                       TC CASE #: 1290078




                                IN THE COURT OF CRIMINAL APPEALS




STYLE: Daniel Jacob Stiner v The State of Texas

CCA#


          PRO SB
FOR DISCRETIONARY REVIEW IN CCA IS:
                                        Petition   CCA Disposition:
                                                   DATE:
                                                                         0^-/5*
          K6F(/&b_                                 JUDGE:.

DATE: _                                            SIGNED:                       PC:


JUDGE:                                             PUBLISH:                      DNP:




                                                                                        MOTION FOR


                                                           FOR REHEARING IN CCA IS:


                                                        JUDGE:


                                                                                 ELECTRONIC RECORD